Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority, dated January 5, 1984, which adopted the findings of a hearing officer that the subject licensed premises has ceased to be operated as a bona fide premises within the contemplation of the license issued for such premises, and imposed a penalty of revocation of the license and forfeiture of petitioners’ $1,000 bond.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The charge against petitioners was: "[tjhat the licensed premises has ceased to be operated as a bona fide premises within the contemplation of the license issued for such premises; all cause for revocation, cancellation, or suspension of its *159license pursuant to Rule 36, subdivision 1 (d) of the Rules of the State Liquor Authority [9 NYCRR 53.1 (d)].”
The hearing officer’s opinion stated, inter alia,
"I credit the testimony of the licensees’, Marie L. Bamberger and Mary M. Moran, to the extent that approximately one month after opening the licensed premises they installed a one way mirror and a buzzer system which kept the inner door leading into the premises locked. I further credit their testimony that they screened all people who attempted to enter the premises and restricted entrance to the licensed premises to friends and acquaintances of Moran and Bamberger and to others accompanying those friends.
"I do not credit their testimony that the licensed premises was open to the general public and that the screening system was used only to keep out undesirables.
"I note that when Investigators Horel, Bray and Kealos went to the licensed premises, they were properly attired and were in no way disorderly. I further find that the licensed premises was not open to the general public but merely to the friends of the licensees and those accompanying the friends.
"I find that the licensed premises has ceased to be operated as a bona fide premises within the contemplation of the license issued for such premises: all cause for revocation, cancellation or suspension of its license pursuant to Rule 36, subdivision 1 (d) of the Rules of the State Liquor Authority [9 NYCRR 53.1 (d)].”
We find that the charge was properly sustained by substantial evidence in the record and the penalty imposed was not so disproportionate to the offense under the circumstances as to be shocking to one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222). Bracken, J. P., O’Connor, Rubin and Kunzeman, JJ., concur.